DETAILED ACTION
This action is responsive to the following communication: the response filed 11/25/2020.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US 2006/0010340, hereinafter Makela) in view of Kasuya (US 2007/0014547).

Regarding claim 1, Makela discloses a memory controller (fig. 1, 2: 120) in a storage device (para 0014-0015), comprising:
(fig. 1,2: acceleration sensor 190 functions to lock the storage device 132 when free-fall is detected at 340, therefore is considered a device lock detection unit; para 0021-0022) configured to output a detection signal (i.e. a pre-defined signal is outputted when a physical movement is detected; para 0020) related to physical movement (i.e. when the storage device is in free-fall; para 0020) of the storage device (fig. 2: 132); and
a device lock control unit (i.e. a dedicated logic unit that functions to control locking of the storage device; para 0019) configured to change an enablement (fig. 2: to transition to YES or NO at 400) of a device lock mode (fig. 1, 2: a device lock mode is considered enabled when signal 132A is asserted at 400; para 0023) according to a set command (fig. 1: signal 132A) from a host (fig. 1: 180) and to perform a device lock operation (fig. 2: a device operation is locked during shutdown at 430) to protect data (i.e. to prevent corruption of data; para 0023) in a memory device (i.e. a memory device of storage device 132; para 0019) based on the detection signal (i.e. the pre-defined signal) after the device lock mode is enabled (fig. 2: the device lock operation at 430 is performed after the device lock mode is enabled at 400).
Makela does not expressly disclose regardless of the detection signal.
Kasuya discloses to change an enablement (i.e. by selectively enabling/disabling; para 0055) of a device lock mode (i.e. a device is considered in a locked mode when power supply is disconnected and inoperable; para 0055, 0059) regardless of the detection signal (i.e. regardless whether or not a detection signal is outputted from sensor 13; para 0057). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is modifiable as (para 0057, 0060 of Kasuya).

Regarding claim 2, Makela discloses the memory controller, wherein the set command includes information for instructing the device lock mode to be enable (para 0019-0020).

Regarding claim 3, Makela discloses the memory controller, wherein the memory controller configured to send an enable signal (fig. 2: i.e. an enable signal to acknowledge shutdown at 440) 15indicating that the storage device is in locked status (fig. 2: i.e. the storage device 132 is in locked status when shutdown procedure is executed at 430; para 0023).

Regarding claim 4, Makela discloses the memory controller, wherein the memory controller is configured to refrain performing an operation (fig. 2: i.e. refrain from performing a write operation at 400 and 430; para 0023) relating to accessing a memory device (i.e. a memory device of the storage device 123; para 0019) in response to the 20detection signal (para 0023).

Regarding claim 7, Makela discloses the memory controller, wherein the device lock detection unit configured to collect information about physical movement of the storage device (para 0018).

Regarding claim 8, Makela does not expressly disclose the memory controller, further comprising: a sensor unit configured to detect physical movement of the storage device.
Kasuya discloses a sensor unit configured to detect physical movement of the storage device (para 0013).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is modifiable as taught by Kasuya for the purpose of protecting the device from being locked in an inoperable state due to false detections of physical disturbances (para 0057 of Kasuya).

Regarding claim 9, Makela discloses a memory controller (fig. 1, 2: 120) in a storage device (para 0014-0015), comprising: 
a device lock detection unit (fig. 1,2: acceleration sensor 190 functions to lock the storage device 132 when free-fall is detected at 340, therefore is considered a device lock detection unit; para 0021-0022) configured to output a detection signal (i.e. a pre-defined signal is outputted when a physical movement is detected; para 0020) related to physical movement (i.e. when the storage device is in free-fall; para 0020) of the storage device (fig. 2: 132); 
a device lock control unit (i.e. a dedicated logic unit that functions to control locking of the storage device; para 0019) configured to change an enablement (fig. 2: to transition to YES or NO at 400) of a device lock mode (fig. 1, 2: a device lock mode is considered enabled when signal 132A is asserted at 400; para 0023) according to a set command (fig. 1: signal 132A) from a host (fig. 1: 180) and to perform a device lock operation (fig. 2: a device operation is locked during shutdown at 430) to selectively perform a command (i.e. a write command; para 0022) based on the detection signal (i.e. the pre-defined signal) after the device lock mode is enabled (fig. 2: the device lock operation at 430 is performed after the device lock mode is enabled at 400); and 
Makela does not expressly disclose regardless of the detection signal; a register configured to store the device lock mode and a value changed according to a status of a device lock operation.
Kasuya discloses a register (fig. 1: memory 15 functions to register data stored therein) configured to store the device lock mode (para 0052) and a value changed (i.e. “1” or “0”; para 0058) according to a status (i.e. operating status) of a device lock operation (i.e. an operation in which the device is to be considered in a locked mode when power supply is disconnected and inoperable; para 0052-0059).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is modifiable as taught by Kasuya for the purpose of protecting the device from being locked in an inoperable state due to false detections of physical disturbances (para 0057 of Kasuya).

Regarding claim 10, Makela does not expressly disclose the memory controller, wherein the value includes information about locked status.
Kasuya discloses wherein the value includes information about locked status (para 0052).
(para 0057 of Kasuya).

Regarding claim 19, Makela discloses a memory controller (fig. 1, 2: 120) in a storage device (para 0014-0015), comprising:
a device lock detection unit (fig. 1,2: acceleration sensor 190 functions to lock the storage device 132 when free-fall is detected at 340, therefore is considered a device lock detection unit; para 0021-0022) configured to output a detection signal (i.e. a pre-defined signal is outputted when a physical movement is detected; para 0020) related to physical movement (i.e. when the storage device is in free-fall; para 0020) of the storage device (fig. 2: 132); and
a device lock control unit (i.e. a dedicated logic unit that functions to control locking of the storage device; para 0019) configured to change an enablement (fig. 2: to transition to YES or NO at 400) of a device lock mode (fig. 1, 2: a device lock mode is considered enabled when signal 132A is asserted at 400; para 0023) according to a set command (fig. 1: signal 132A) from a host (fig. 1: 180) and to lock (fig. 2: a device operation is locked during shutdown at 430), during executing of a command (i.e. a write command; para 0022) provided from the host (fig. 1: 180), the storage device to cause to interrupt the executing of the command in response to the detection signal (fig. 2: based on the pre-defined signal outputted when the physical movement is detected at 340, execution of the write command at 320 is interrupted at 400; para 0022-0023) after the device lock mode is enabled (fig. 2: the device lock operation at 430 is performed after the device lock mode is enabled at 400).
Makela does not expressly disclose regardless of the detection signal.
Kasuya discloses to change an enablement (i.e. by selectively enabling/disabling; para 0055) of a device lock mode (i.e. a device is considered in a locked mode when power supply is disconnected and inoperable; para 0055, 0059) regardless of the detection signal (i.e. regardless whether or not a detection signal is outputted from sensor 13; para 0057). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is modifiable as taught by Kasuya for the purpose of protecting the device from being locked in an inoperable state due to false detections of physical disturbances (para 0057 of Kasuya).

Regarding claim 20, Makela discloses the memory controller, further comprising: the device lock mode (fig. 2) according to the detection signal (i.e. the pre-defined signal outputted when a physical movement is detected; para 0020).
Makela does not expressly disclose a register configured to store the device lock mode and a value changed.
Kasuya discloses a register (fig. 1: memory 15 functions to register data stored therein) configured to store the device lock mode (para 0052) and a value changed (i.e. “1” or “0”; para 0058).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is modifiable as (para 0057 of Kasuya).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US 2006/0010340, hereinafter Makela) in view of Kasuya (US 2007/0014547), and further in view of Kikuchi (US 6,226,202).

Regarding claim 5, Makela, as modified, does not expressly disclose the memory controller, wherein the memory controller send an abort signal to the host.
Kikuchi discloses the memory controller (fig. 1: 10) send an abort signal (col. 11 lines 52-55) to the host (fig. 1: 14).
Activate and abort signals between memory controllers and hosts are common and well known in the art.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is further modifiable as taught by Kikuchi for the purpose of facilitating data accessing schemes by preventing an undesired data accessing operation (col. 2 lines 16-18 of Kikuchi) in order to prevent data corruption.

Regarding claim 15, Makela, as modified, does not expressly disclose the memory controller, wherein the memory controller send an abort signal to the host.
Kikuchi discloses the memory controller (fig. 1: 10) send an abort signal (col. 11 lines 52-55) to the host (fig. 1: 14).
(col. 2 lines 16-18 of Kikuchi) in order to prevent data corruption.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US 2006/0010340, hereinafter Makela) in view of Kasuya (US 2007/0014547), and further in view of Lee et al. (US 2005/0105331, hereinafter Lee ‘5331).

Regarding claim 11, Makela, as modified, does not expressly disclose the memory controller, wherein the locked status indicates whether the memory controller is in a state capable of selectively performing an operation corresponding to the command provided from the host.
Lee ‘5331 discloses the locked status indicates whether the memory controller is in a state capable of selectively performing an operation corresponding to the command provided from the host (para 0035).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is further modifiable (para 0035 of Lee ‘5331).

Regarding claim 12, Makela, as modified, does not expressly disclose the memory controller, wherein the memory controller is configured to refrain performing an operation relating to accessing a memory device according to the stored value at the register.
Lee ‘5331 discloses the memory controller is configured to refrain performing an operation relating to accessing a memory device according to the stored value at the register (para 0035).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is further modifiable as taught by Lee ‘5331 for the purpose of facilitating data accessing schemes by storing data for use during memory processing operations, as is consistent with known practices in the prior art (para 0035 of Lee ‘5331).

Regarding claim 13, Makela, as modified, does not expressly disclose the memory controller, wherein the memory controller is configured to perform an operation, previously provided from the host, to access a memory device according to the stored value at the register.
(para 0035).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Makela is further modifiable as taught by Lee ‘5331 for the purpose of facilitating data accessing schemes by storing data for use during memory processing operations, as is consistent with known practices in the prior art (para 0035 of Lee ‘5331).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US 2006/0010340, hereinafter Makela) in view of Kasuya (US 2007/0014547), in view of Lee et al. (US 2005/0105331, hereinafter Lee ‘5331), and further in view of Lee et al. (US 2016/0335011, hereinafter Lee ‘5011).

Regarding claim 14, Makela, as modified, does not expressly disclose the memory controller, wherein the memory controller is configured to perform a flush operation to provide data temporarily stored in a write cache buffer 20included in the memory controller to the memory device.
Lee ‘5011 discloses the memory controller is configured to perform a flush operation (i.e. a move operation) to provide data temporarily stored in a write cache buffer (i.e. a buffer memory; para 0047) 20included in the memory controller to the memory device (fig. 1: memory controller 110 performs a flush operation by moving data temporarily stored in a buffer memory to the memory device 130; para 0047).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of  Makela is further modifiable as taught by Lee ‘5011 for the purpose of improving the overall performance of the memory device by preventing data loss during a disturbance event (para 0048-0049 of Lee ‘5011).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US 2006/0010340 “Makela”) in view of Kasuya (US 2007/0014547), and further in view of Olarig et al. (US 2018/0039437, hereinafter Olarig).

Regarding claim 17, Makela, as modified does not expressly disclose the memory controller, wherein the register configured to store a password received with command.
Olarig discloses the register configured to store a password received with command (para 0036).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of  Makela is further modifiable as taught by Olarig for the purpose of maintaining the integrity of the memory device by requiring authentication in a secure mode of operation (para 0036-0039 of Olarig).

Regarding claim 18, Makela, as modified, does not expressly disclose the memory controller, wherein the password is used to change a mode of a device operation.
Olarig discloses the password is used to change a mode of a device operation (para 0036).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of  Makela is further modifiable as taught by Olarig for the purpose of maintaining the integrity of the memory device by requiring authentication in a secure mode of operation (para 0036-0039 of Olarig).

Allowable Subject Matter
Claim(s) 6 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claims 6 and 16, the prior art fails to teach or suggest the claimed limitations, namely wherein the abort signal indicates that a state of the command provided from the host is ignored.
The allowable claims are supported in at least fig. 2 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           (fax 571-273-2267).  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                           /UYEN SMET/
[AltContent: connector]                                                                                 	Primary Examiner, Art Unit 2824